NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       MAR 3 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 HECTOR RODRIGUEZ GARCIA,                          No. 13-73463

              Petitioner,                          Agency No. A074-420-129

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                            Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

         Hector Rodriguez Garcia, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

withholding of removal and relief under the Convention Against Torture (“CAT”).


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zheng v. Ashcroft, 332 F.3d 1186, 1193

(9th. Cir. 2003). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to consider Rodriguez Garcia’s contentions regarding

his status as a Legal Permanent Resident because he failed to raise them before the

agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004). We also

lack jurisdiction to review the denial of withholding of removal because he failed

to raise any challenge to the IJ’s dispositive nexus determination before the BIA.

See id.

      Substantial evidence supports the agency’s denial of Rodriguez Garcia’s

CAT claim because he failed to establish it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010)

(finding the petitioners’ “generalized evidence of violence and crime in Mexico is

not particular to Petitioners and is insufficient” to show it more likely than not they

would be tortured if returned to Mexico). Thus, Rodriguez Garcia’s claim for

relief under CAT fails.

      PETITION FOR REVIEW DIMISSED in part; DENIED in part.

                                           2                                   13-73463